Title: To Thomas Jefferson from John Wayles Eppes, 16 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Edge-Hill March 16. 1804.
          
          Maria continues nearly in the same situation as when I wrote last. She walked yesterday for the first time into an adjoining room—She is so extremely weak that her recovery will require I fear a considerable time—She has I hope at present nothing but weakness to contend against—The child continues quite well.
          I enclose a part of a letter received from Mr. Giles by this post—When I left washington the appointment of Jones I understood was suspended—Although Mr. Giles’s feelings on this subject differ widely from mine, I consider it my duty to forward his letter as I would be the last man on earth to withdraw from your view the opinion of so respetable an individual on an appointment about to be made—
          Mr Lilly has finished his clearing for Craven and cutting his coal wood—He was on Wednesday last repairing the fence around the mountain, & expected during the present week to finish that and some repairs to the Shadwell fence so as to be ready to commence digging out the ensuing week the foundation of the new mill—He has done nothing on the canal since christmas as the parts unfinished have been covered with water—The whole of the ground at Shadwell and Lego in cultivation last year has been sown for you in Oats—
          Mr. Peyton has fallen short in his contract for corn and has been obliged to purchase at 20 shillings to make it up—He has drawn an order on you in favour of Garland Carr for £100 and another in favour of Mrs. Key for £60 more—for this last sum Mr. Lilly says Mrs Key has agreed to wait until the first day of august—
          They were preparing at the House at Monticello to lay down the floor of the Hall, which Mr. Dinsmore expected to finish by tomorrow Evening—Mr. Oldham has the framing and cornice for the front portico ready and expected to raise the framing on the lip of the pillar the first good day—Mr. Perrys hands were laying the floor above the Hall.
          They were manuring the Garden—No other work appears to have been done in it—Goliah was sick on that day and had been for some time before. The weather has been so cold here that few have thought of their gardens—The blue ridge is still quite white with Snow—
          I enclose a letter from a friend of mine to Colo: Monroe which you will be kind enough to put in a way to be forwarded—
          Accept for your health My friendly wishes Yours sincerely
          
            Jno: W: Eppes 
          
        